DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903.

As per Claim 1, Chiang teaches the computer implemented method for recognizing a target object from a cluttered environment, wherein the target object is a target product and the cluttered environment comprising a store shelf, the computer implemented method comprising:
 receiving a target object and a cluttered environment image; (Chiang, Paragraph [0009], “the control interface obtaining at least one characteristic of a target object; capturing a pictured image of an environment by an image capturing unit of a handheld device”
 extracting features including semantic features from the cluttered environment image; and (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image 
recognizing instances of the target object from the cluttered environment by matching the extracted features of the target object image with the extracted features of the cluttered environment image.  (Chiang, Paragraph [0038], “when the compared image matches with the characteristic, a mark is labeled on the compared image. For example, when the compared image of the said book matches with the book name, a mark is labeled on the matched compared image.” The match is found and mark is labeled on the image of the environment containing the match)
Chiang does not explicitly teach extracting features including semantic features from the target object image 
Booth teaches extracting features including semantic features from the target object image (Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Booth into Chiang because by disclosing means to extract the features of the target object that is used by Chiang for feature matching will allow for more accurate/efficient feature matching for finding target object in an image. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.



As per Claim 2, Chiang in view of Booth teaches the method of claim 1, Wherein recognizing instances of the target object from the cluttered environment comprising matching 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Chiang in view of Booth teaches the method of claim 1, Wherein receiving a target object and a cluttered environment image comprising receiving a single target object image and a plurality of cluttered environment images; and  38Docket No. PETUUM-P0019 Wherein recognizing instances of the target object from the cluttered environment comprising matching the extracted features of the single target object with the extracted features of the plurality of cluttered environment images.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Chiang in view of Booth teaches the method of claim 3, wherein the plurality of cluttered environment images comprising a time series images of the cluttered 
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 5, Chiang in view of Booth teaches the method of claim 1, further comprising generating object recognition data for recognizing the instances of the target object in the cluttered environment image.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 7, Chiang in view of Booth teaches the method of claim 1, wherein the semantic features comprising semantic features selected from the group consisting of. tagline, product details, logo, barcode, UPC symbol, QR code, trademark, service mark, community mark, safety mark, quality mark, dietary mark, and certification.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” The semantic features in the environment will be the characteristic that is used to search for the target object such as text as seen in Paragraph [0036]-[0037])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Chiang in view of Booth teaches the method of claim 1, wherein extracting features further comprising extracting perceptual features from the target object image and the cluttered environment image.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 10, Chiang in view of Booth teaches the method of claim 1, further comprising identifying proposed instances of target object in the cluttered environment image by matching the perceptual features of the target object image with the perceptual features of the cluttered environment image; and If a proposed instance of target object is identified from the cluttered environment image, evaluating whether the proposed instance of target object is the target object by matching the extracted semantic features of the target object image with the extracted semantic features of the proposed instances of the target object.  (Chiang, Paragraph [0009]“capturing a pictured image of an environment by an image capturing unit of a handheld device; providing the pictured image to the control interface; obtaining at least one compared image of the pictured image; comparing the characteristic with the compared image; and labeling a mark on the compared image for users to find out the target object conveniently when the compared image matches with the characteristic” and Booth, Paragraph [0008], “to extract image features from known objects of consumer products and (2) searching for those known image features in unknown images to correctly identify known objects”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 
As per Claim 11, Claim 11 claims an image forming apparatus performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Claim 12 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 13, Claim 13 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 14, Claim 14 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 15, Claim 15 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 17, Claim 17 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 20, Claim 20 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903 as applied to Claims 1 and 11 respectively and further in view of Lee et al. US2012/0038669 hereinafter referred to as Lee.


As per Claim 6, Chiang in view of Booth teaches the method of claim 1, 
Chiang in view of Booth does not explicitly teach wherein extracting semantic features comprising extracting feature descriptors of the semantic features and assigning semantic categories to the extracted semantic features. 
Lee teaches wherein extracting semantic features comprising extracting feature descriptors of the semantic features and assigning semantic categories to the extracted semantic features. (Lee, Paragraph [0029], using target semantic filters to classify objects with similar features)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Chiang in view of Booth because by disclosing means to classify the extracted features of the target object that is used by Chiang for feature matching will allow for more accurate/efficient feature matching for finding target object in an image and displaying the search result to the user.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 6.


As per Claim 16, Claim 16 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US2016/0055178 in view of Booth US2017/0147903 as applied to Claims 1 and 11 respectively and further in view of Schwartz US2016/0171707.

As per Claim 9, Chiang in view of Booth teaches the method of claim 1, 
Chiang in view of Booth does not explicitly teach further comprising for a received image, selecting image preprocessing stages based on detected image quality issues of the received image, and performing the selected image processing stages on the received image.  
Schwartz teaches further comprising for a received image, selecting image preprocessing stages based on detected image quality issues of the received image, and performing the selected image processing stages on the received image.  (Schwartz, Paragraph [0154], “For each label region, the highest quality region is used for further analysis and/or for display to a user. Alternatively, all regions that are judged to be of sufficiently high quality are used for further analysis” The use of a quality check on regions of images will allow for processing to be performed on areas with high quality issues)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schwartz into Chiang in view of Booth because by utilizing quality as a means to separate regions for feature matching will increase the likelihood of receiving matches and also increases the efficiency of the algorithm.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.

As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.


Claim Objections
Claims 1-3, 10-13 and 20 are objected to because of the following informalities:  There are inappropriate capitalizations of words in the claims such as in Claim 1: “Receiving a target…”, “Extracting features…”, “Recognizing instances…” Also Claim 2: “Wherein recognizing…” Also Claim 3: “Wherein receiving”, “Wherein recognizing…” Also Claim 10: “If a proposed…” Also Claim 11: “Receiving a target…”, “Extracting features…”, “Recognizing instances…” Also Claim 12: “Wherein recognizing…” Also Claim 13: “Wherein receiving”, “Wherein recognizing…”Also Claim 20, “Identifying proposed…”, “If a proposed instance…”
 Appropriate corrections are required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666